Title: From James Madison to James P. Preston, 1 March 1817
From: Madison, James
To: Preston, James P.


        
          Dear Sir,
          Washington, March 1, 1817.
        
        Having received, through you, the address of the General Assembly of Virginia, of February 10th, I have to request that you will take charge of the enclosed answer to it. I must tender you my acknowledgments at the same time, for the friendly and flattering manner in which you have fulfilled the resolution of the General Assembly.
        I should express my feelings very imperfectly, if, in recurring to the events which led to the present enviable condition of our country, I did not avow my admiration and profound gratitude for that series of brilliant achievements which distinguish the American arms, and offer my congratulations on the reward so dear to honorable and virtuous minds, which you have received for the part you bore in them, in the suffrages which elevated you to the important station which you fill. Be pleased to accept assurances of my esteem and cordial respect.
        
          James Madison.
        
      